                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF WISCONSIN


Sharon Lynn Brown (nee Smith)                            Case No.: 18-cv-391
                       Plaintiff,

vs.

Polk County, Wisconsin, CO Steven Hilleshiem,
CO Janet Lee, Chief Deputy Wes Revels, and Polk
County Correctional Officers John Doe 1 through
10,

                      Defendants.




                                    NOTICE OF APPEAL

       Pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure, Plaintiff, Sharon

Lynn Brown, hereby appeals to the United States Court of Appeals for the Seventh Circuit

from the District Court’s August 16, 2019 Memorandum Opinion and Order (ECF # 39), and

judgment entered on August 16, 2019 (ECF # 40), granting Defendants summary judgment and

dismissing with prejudice Plaintiff’s entire cause of action.

DATED: September 4, 2019                             Respectfully submitted,

                                                     BENNEROTTE & ASSOCIATES, P.A.

                                                     _/s Vincent J. Moccio_____________
                                                     Vincent J. Moccio (#0184640)

                                                     3085 Justice Way, Suite 200
                                                     Eagan, MN 55121
                                                     Telephone: (651) 842-9257
                                                     Facsimile: (651) 288-0860
                                                     E-mail:    Vincent@bennerotte.com

                                                     Attorneys for Plaintiff-Appellant
